Citation Nr: 0307208	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  99-06 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision 
which denied service connection for bilateral hearing loss 
and for post-traumatic stress disorder (PTSD).  The veteran 
testified at a Travel Board hearing held at the RO in October 
2000.  

In a February 2001 decision, the Board granted service 
connection for PTSD.  The Board remanded the remaining issue 
on appeal to the RO for further development.  


FINDINGS OF FACT

The veteran's current bilateral hearing loss began during his 
active service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
June 1966 to June 1969.  He also apparently had additional 
National Guard service.  The available service personnel 
records indicate that his military occupational specialty 
(MOS) was listed as a field artillery battery man.  He 
received citations including the Vietnamese Service Medal and 
the Vietnam Campaign Medal.  

The veteran's service medical records show that at the time 
of the February 1966 enlistment examination, there was a 
notation that his ears and eardrums were normal.  The 
audiological evaluation noted pure tone thresholds in the 
right ear of 0 decibels at 500 Hz, 0 decibels at 1,000 Hz, 0 
decibels at 2,000 Hz, 15 decibels at 3,000 Hz, and 0 decibels 
at 4,000.  As to the left ear, the pure tone thresholds were 
10 decibels at 500 Hz, 0 decibels at 1,000 Hz, 0 decibels at 
2,000 Hz, 0 decibels at 3,000 Hz, and 0 decibels at 4,000 Hz.  
An October 1967 treatment entry noted that the veteran's 
history revealed exposure to a 155-howitzer blast with 
resultant irritation and progressively worsening redness of 
the right eye over a 4-day period.  The examiner noted that 
there was episcleritis of the right eye.  A November 1967 
entry noted that the veteran reported that he was standing 
near a gun and heard a blast.  He stated that he suffered a 
sharp pain in his right ear and that some fluid came out.  
The examiner indicted that the veteran's drum was reddened.  
The veteran was given Pennicillin, Actifed, and a protective 
dressing.  A January 1968 hospital narrative summary noted 
that the veteran was hit by the backfire of a rocket launcher 
and knocked to the ground sustaining a closed fracture of the 
left clavicle.  The June 1969 separation examination report 
included notations that the veteran's ears and eardrums were 
normal.  It was noted that the veteran's hearing was 15/15 on 
whispered voice testing.  An audiometric evaluation was not 
conducted.  

The veteran underwent a VA audiological examination in August 
1998.  The examiner noted that the claims file and medical 
records were not available for review.  The veteran reported 
gradual worsening of his hearing for about 30 years since his 
military service.  He stated that he had difficulty hearing 
speech in the presence of noise and in many listening 
situations, especially from a distance.  It was noted that 
the veteran reported no history of tinnitus and no history of 
vertigo.  The veteran indicated that he was exposed to 8-inch 
guns for extended periods of time during service and that 
such contributed to his hearing loss.  He noted that he had 
undergone no surgery for his ears and had no recurrent 
history of middle ear infections.  The examiner reported that 
pure tone thresholds in the right ear were 25 decibels at 500 
Hz, 20 decibels at 1,000 Hz, 70 decibels at 3,000 Hz, and 75 
decibels at 4,000 Hz.  As to the left ear, pure tone 
thresholds were 25 decibels at 500 Hz, 30 decibels at 3,000 
Hz, 50 decibels at 2,000 Hz, 60 decibels at 3,000 Hz, and 65 
decibels at 4,000 Hz.  The speech recognition scores (using 
the Maryland CNC test) were 90 percent in the right ear and 
96 percent in the left ear.  As to a diagnosis, the examiner 
indicated that a summary of the audiologic test results 
suggested normal hearing sensitivity for the right ear 
through 1500 Hz, with a moderate to severe loss of hearing in 
the higher frequencies.  The examiner stated that for the 
veteran's left ear, hearing sensitivity was within normal 
limits through 500 Hz, with a mild to moderate loss in the 
higher frequencies.  The examiner indicated that the loss of 
hearing appeared to be sensorineural in nature from both 
ears.  

A February 1999 private treatment report noted that the 
veteran had a audiogram in October 1979 which showed pure 
tone thresholds in the right ear of 15 decibels at 500 Hz, 10 
decibels at 1,000 Hz, 50 decibels at 2,000 Hz, 45 decibels at 
3,000 Hz, and 65 decibels at 4,000 Hz.  The pure tone 
thresholds in the left ear, at that time, were 30 decibels at 
500 Hz, 10 decibels at 1,000 Hz, 50 decibels at 2,000 Hz, 55 
decibels at 3,000 Hz, and 55 decibels at 4,000 Hz.  The 
report indicated that the veteran's current pure tone 
thresholds in the right ear were 50 decibels at 500 Hz, 20 
decibels at 1,000 Hz, 60 decibels at 2,000 Hz, 60 decibels at 
3,000 Hz, 70 decibels at 4,000 Hz.  As to the left ear, pure 
tone thresholds were 50 decibels at 500 Hz, 20 decibels at 
1,000 Hz, 60 decibels at 2,000 Hz, 60 decibels at 3,000 Hz, 
and 65 decibels at 4,000 Hz.  The report indicated that the 
veteran had severe loss of hearing.  

In a March 1999 VA Form 9, the veteran reported that he had a 
field artillery MOS and was exposed to that level of noise on 
a constant basis while serving in Vietnam from 1966 to 1968.  
He stated that during that time, they fired daily and would 
sometimes fire as much as 400 rounds in a firing session.  
The veteran noted that he wore no hearing protection during 
the entire time.  He stated that he was blown off a gun 
emplacement in December 1967 and was treated for a broken 
collarbone for over a month.  The veteran reported that he 
also had drops applied to his ears.  He noted that he had 
ringing in his ears from that time forward.  The veteran 
indicated that he had been plagued by hearing loss since his 
period of service and that his hearing had continuously 
worsened.  He stated that he likely fired an artillery piece 
thousands of times during the 13 months he was in Vietnam.  

At the October 2000 Board hearing, the veteran testified that 
he was blown off a gun during service in 1967.  He stated 
that a doctor told him that he hurt his eardrum and put a 
bandage on his ear.  The veteran reported that the National 
Guard examinations showed that something was wrong with his 
hearing.  He stated that he had not been told that he needed 
hearing aids.  The veteran reported that he had an ear 
infection about 4 or 5 years earlier, but that he had 
suffered no other problems.  He indicated that he did not 
have tinnitus.  The veteran noted that he fired 8-inch guns 
during service with 200-pound rounds.  

The veteran underwent a VA audiological examination in April 
2001.  The examiner noted that the claims file was reviewed.  
The veteran's chief complaint was decreased hearing, 
bilaterally.  He stated that the situation of greatest 
difficulty was hearing in the presence of background noise.  
It was noted that the veteran served in the Marines for 3 
years and in the National Guard for 20 years.  The veteran 
indicated that while in the Marines, he was exposed to noise 
from 8-inch artillery.  The veteran did not report any 
tinnitus.  The examiner indicated that the pure tone 
thresholds in the veteran's right ear were 40 decibels at 500 
Hz, 20 decibels at 1,000 Hz, 55 decibels at 2,000 Hz, 65 
decibels at 3,000 Hz, and 65 decibels at 4,000 Hz.  As to the 
left ear, the pure tone thresholds were 45 decibels at 500 
Hz, 30 decibels at 1,000 Hz, 65 decibels at 2,000 Hz, 65 
decibels at 3,000 Hz, and 60 decibels at 4,000 Hz.  The 
speech recognition scores (using the Maryland CNC test) were 
95 percent, bilaterally, and were considered excellent.  The 
examiner reported that the otoscopy revealed clear canals, 
bilaterally.  It was noted that tympanometry yielded type A 
tympanograms, bilaterally, and showed normal middle ear 
function.  Acoustic reflexes were consistent with the 
audiogram.  The examiner stated that the audiologic test 
results indicated a moderate, sloping to moderately severe, 
sensorineural hearing loss, bilaterally.  The examiner 
commented that the veteran's hearing loss could possibly be 
due to his noise exposure in the Marines, however, due to the 
lack of a separation audiometric examination, a conclusion 
could not be reached.  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Identified relevant medical records 
have been obtained, and a VA examinations have been provided.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Impaired hearing will be considered to be a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; the thresholds for at least three of these frequencies 
are 26 decibels; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

One requirement for service connection is the current 
existence of the claimed disability.  With regard to hearing 
loss, 38 C.F.R. § 3.385 defines what constitutes the current 
existence of a hearing loss disability.  For service 
connection, it is not required that a hearing loss disability 
by the standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if the current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet.App. 87 (1992).

The service medical records do not reveal bilateral hearing 
loss.  However, the veteran was treated during service in 
November 1967 for a sharp pain in his right ear after 
standing near a gun and hearing a blast.  Also, an October 
1967 entry noted that he was exposed to a howitzer blast and 
a January 1968 entry indicated that he was hit by the 
backfire of a rocket launcher, although the veteran was not 
treated for hearing complaints at such times.  Additionally, 
the Board notes that a February 1999 private treatment report 
indicated that the veteran had a bilateral hearing loss 
disability, as defined by 38 C.F.R. § 3.385, since at least 
October 1979.  

Further, the Board notes that recent medical reports clearly 
indicate the current existence of a bilateral hearing loss 
disability under the standards of 38 C.F.R. § 3.385.  An 
April 2002 VA audiological examination report noted that the 
veteran had a moderate, sloping to moderately severe, 
sensorineural hearing loss, bilaterally.  The examiner 
commented that the veteran's hearing loss could possibly be 
due to his noise exposure, but that due to a lack of a 
separation audiometric examination, a conclusion could not be 
reached.  Although the examiner's opinion is speculative and 
equivocal, it does represent the only evidence in the record 
regarding the etiology of the veteran's hearing loss.  As 
such, it should be viewed as probative to his claim.  

In light of the audiological findings of bilateral 
sensorineural hearing loss, the veteran's credible statements 
regarding noise exposure during service, his continuing 
hearing problems since service, and the examiner's opinion 
noted above, the Board finds that the veteran's bilateral 
hearing loss began during his active service.  The disorder 
was incurred in service, and service connection is warranted.  
The benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has 
been considered in making this decision.  



ORDER

Service connection for bilateral hearing loss is granted.  



	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

